UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMay 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7602 Excalibur Industries (Exact name of registrant as specified in its charter) Utah 87-0292122 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) Post Office Box 650, Hibbing, Minnesota (Address or principal executive offices) (Zip Code) Registrant’s telephone number, including area code (218) 262-6127 Securities registered pursuant to Section 12 (b) of the Act: Title of each class Name of each exchange on which registered Common Stock (par value $0.01 per share) None Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES ¨ NO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. YES ¨ NO þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ¨ NO þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated files, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES ¨ NO þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of November 30, 2012, and as of the date of this report, there has been no bid or asked prices available, nor has there been any market for or trading of the Company’s stock for many years. DOCUMENTS INCORPORATED BY REFERENCE None EXCALIBUR INDUSTRIES Form 10-K May 31, 2013 Page 2 PART I ITEM 1.BUSINESS. Excalibur Industries (“Excalibur”) is a Utah corporation formed by the consolidation of Tower Enterprises (formerly Moab Uranium Company) and The Thrifty Helper on June 1, 1971. In January 1972, Excalibur purchased all of the issued and outstanding shares of capital stock of Mountain West Mines, Inc. (“Mountain West”), a Nevada corporation, which is now a wholly owned subsidiary of Excalibur. Excalibur and Mountain West are hereinafter collectively referred to as Excalibur or Company. Excalibur is a natural resource business enterprise focused on uranium. The domestic uranium fuels industry suffered its first major setback with the incident at the Three Mile Island power station on March 28, 1979. This incident severely reduced the public’s faith in the nuclear power industry and in turn negatively affected the pricing for nuclear fuel for many years. The nuclear power industry once again suffered a worldwide setback due to the events at Japan’s Fukushima Daiichi power station, which was heavily damaged by a tsunami on March 11, 2011, and continues to be in the news due to ongoing radioactive leakage. However, most industry pundits are forecasting a positive future for the industry, including a major increase in pricing of yellow cake, in the near term. Excalibur’s uranium position in the Powder River Basin is maintained by royalty agreements held by Excalibur and Mountain West with uranium producers. Uranium production has recently commenced on the North Butte property, and management believes that uranium production will commence in the 4th quarter of 2013 on the Nichols Ranch property covered by these contracts and should result in royalty payments to Excalibur to commence in 2014. On December 2, 2012, Excalibur came under new management following the retirement of founder and long-time CEO, Joseph P. Hubert, CPG, along with Marguerite Emanuel, Secretary and Treasurer, and Director Bruce Sederberg. Mr. Jay R. Mackie was elected President and CEO and Chairman of the Board, and Michael P. Johnson was elected as a Director and to the Secretary and Treasurer positions. On May 2, 2013, Howard W. Hilshorst was elected to the Board of Directors. Powder River Basin, Wyoming - History Mountain West Mines, Inc. Beginning in 1965, Mountain West Mines, Inc., a private corporation with extensive uranium property holdings in Utah, founded by Claude E. Nugent, Robert H. Ruggeri, and Joseph P. Hubert, operated the underground Betty Mine and the open pit Glade Mine in the Elk Ridge, Utah, uranium district. Each operation was closed upon the completion of their respective Atomic Energy Commission contracts. Joseph P. Hubert, CPG, conducted full-time uranium exploration in the 1960s. In 1966, Mountain West Mines began its successful geologic exploration of the Powder River, Wyoming, uranium district. A large scale mineral property acquisition program was begun, along with the initiation of the district reconnaissance drill hole fence project. In 1967, the nuclear power industry revived its interest in uranium fuels, and the Powder River Basin began to attract major corporate attention. Mountain West, in order to maintain viability, was forced to seek outside financial assistance. Cliffs Natural Resources (formerly The Cleveland-Cliffs Iron Company)(“Cliffs”) Mountain West and Cliffs entered into a series of contractual arrangements to provide financing for Excalibur, which included an Option and Agreement dated May 17, 1967, an Addendum dated August 29, 1968, an Addenda dated August 31, 1976, and a Deed and Agreement dated October 20, 1976 (the “Cliffs Option and Agreements”). In 1969, Mountain West deeded the majority of its mining claims to Cliffs, reserving a future royalty interest. EXCALIBUR INDUSTRIES Form 10-K May 31, 2013 Page 3 Excalibur retained a 4% yellow cake royalty on all production resulting from the operations of Cliffs, its assigns and/or successors in interest within an Area of Interest (AMI) defined as Townships 33 through 50 North of Ranges 69 through 79 West of the 6th Principal Meridian. The AMI was then understood to be a common business franchise restriction for protection of both principals. The Collins Draw In Situ Leaching (ISL) pilot program produced a minor royalty credit to Excalibur. In 1986, Cliffs sold its interest in the North Bing and Four Mile properties (now part of Cameco’s Ruby Ranch project) to Central Electricity Generating Board Exploration (“CEGB”), subject to the terms and conditions of the Cliffs Option and Agreements. Cliffs retained reimbursement responsibility for the AMI royalty obligation to Excalibur payable by its successor in interest within the AMI, less subject lands. In the event of project abandonment by CEGB (et al.), the properties would be returned to Cliffs. In 1996, Power Resources, Inc., acquired these properties from CEGB. In 1987, Cliffs sold its interest in the Greasewood Creek and North Butte projects to Uranerz USA, Inc, subject to the terms and conditions of the Cliffs Option and Agreements. Cliffs retained reimbursement responsibility for any AMI royalty obligations to Excalibur payable by its successor in interest within the AMI, less subject lands. In the event of project abandonment by Uranerz USA, the properties would be returned to Cliffs. In 1991, Uranerz USA assigned these properties to Pathfinder Mines Corporation. In 2001, Power Resources, Inc., acquired these properties from Pathfinder. Cliffs subsequently sold its rights to recover Excalibur’s advance royalty credit of $1,319,268.60 to Uranerz USA. The right of recovery is now held by Pathfinder. The Cliffs Option and Agreements have been the basis for extended litigation between Mountain West and Cliffs, which is discussed in Item 3 (Legal Proceedings). ITEM 1A.RISK FACTORS. 1. Unaudited Financial Statements. The financial statements of the Company for the years ended May 31, 2013, 2012, and 2011, which are contained in this Report, are unaudited compilations accompanied by Accountant’s Compilation Report, which states in part, “We have not audited or reviewed the accompanying financial statements and, accordingly, do not express an opinion or provide any assurance about whether the financial statements are in accordance with the accounting principles generally accepted in the United States of America.” The Securities Exchange Act of 1933 regulations promulgated thereunder (collectively the “Act”) requires audited financial statements of the Company be set forth in this Report; therefore, this report is not in compliance with the Act. The absence of audited financial statements and an auditor’s report may affect the Company in a variety of ways: (A) the Securities and Exchange Commission may take enforcement action; and (B) the Company may find it more difficult to secure equity financing or debt financing. 2. Market Effect of Fukushima Daiichi Power Station Disaster. The market for uranium may be affected by the events at Japans’s Fukushima Daiichi power station, which was heavily damaged on March 11, 2011, and continues to be in the news due to radioactive leakage and containment problems. 3. Future Regulations. The nuclear power industry may be subject to further regulations with respect to existing power plans and future power plants, which could result in a decommissioning of existing plants and added expense for future power plants resulting in a decision by power producers to go to alternative sources of energy. 4. Delay or Interruption of Anticipated Revenue. Financing may be needed if the streams of royalty revenue anticipated by the Company from Cameco and Uranerz are delayed or interrupted, and such financing may not be available or available upon terms satisfactory to the Company. 5. Environmental. Operators in the mining operations are heavily regulated and are responsible for violating their permits with respect to air and water and general operations, and enforcement of such regulations may curtail production and reduce royalties. In addition, lawsuits may be brought against the operator and/or the holder of the mineral rights by governmental agencies and/or private parties in some instances. The Company has not operated a mine for many decades and has no intention of becoming an operator of a mine at this time. 6. Repayment of Advanced Royalties. The Company has substantial repayment obligations totaling $1,669,268.86 from advance royalties received (see Note 6 of the Notes to Consolidated Financial Statements) that will limit its income stream once royalty payments from production commence, further straining the Company’s already lean financial position during the repayment period, which is dependent upon production and pricing levels that are beyond the control of the Company. EXCALIBUR INDUSTRIES Form 10-K May 31, 2013 Page 4 ITEM 2.PROPERTIES. The principal assets of Excalibur are as follows: 1. Mountain West holds a royalty interest in patented and unpatented mining claims held by Power Resources, Inc. (“Cameco”), including properties known as North Butte, Ruby Ranch, and Greasewood. The royalty rate is 4%; however, the parties have agreed that the method for calculating the dollar amount of the royalty on uranium yellow cake may not be workable as set forth under the Cliffs Option and Agreements, and they are currently negotiating the methodology of establishing a price. 2. Excalibur and Uranerz Energy Corporatin (“Uranerz”) exercised an Option and Purchase Agreement on December 9, 2005, as to approximately 14,000 acres of mineral rights, including properties known as Nichols Ranch, Hank, Niles Ranch, Willow Creek, Verna Ann, and Doughstick (the “Agreement”). Pursuant to the Agreement, Excalibur granted Uranerz an option on the properties, which it subsequently exercised in 2006 and paid advanced royalties to Excalibur of $250,000. Under the Agreement, Uranerz is to pay royalty to Excalibur based on the spot price of yellow cake (U3O8) as reported by Ux per calendar quarter. If the average spot price of uranium for any calendar quarter is $45.00 per pound or less, the royalty rate is 6%, and if the average sport price is $45.01 per pound or higher, the royalty rate is 8%. 3. The 2,000,000 share warrants of Uranerz stock that Excalibur acquired on August 17, 2010, in exchange for its Powder River Drill Hole Library - strike price $3.00 - four-year term with schedule execution, expiring at the end of June 2014. 4. The August 22, 1973 Mining Deed (Part I and II) between Mountain West and American Nuclear Corporation (“ANC”), on mining claims reserving a 2.5% royalty interest to Mountain West. The project became part of a joint venture between ANC and the Tennessee Valley Authority (“TVA”). This project area was known as Brown-TVA. At public auction in 1991, ANC/TVA sold this project, along with their entire holdings, to General Atomic. In 1992, General Atomic sold this same project to Pathfinder. On June 11, 1999, Pathfinder (Cogema) acknowledged ownership, with 2.5% royalty obligations to Mountain West. In 2001, Pathfinder sold the Brown deposit to Power Resources. Excalibur retains a 2.5% royalty from the ANC contract. Two uranium producers, Uranerz and Cameco, are planning to begin producing yellow cake in 2013 from properties in which Excalibur holds royalty interests. Uranerz is presently in the final stages of construction of a facility at its Nichols Ranch property and intends to commence ISL production in the 4th quarter of 2013. A visit to the site was made in the summer of 2012 by Howard Hilshorst and Greg Lindahl of Superior Mineral Resources, Excalibur’s leasehold manager, and Jay R. Mackie. In the fall of 2012, a site visit was also made by Director John Morrow. Initial production from this facility was intended to be early in 2013 but was delayed due to a permit issue for deep disposal wells. The permit was finally received and the first of the two wells has been completed. On March 27, 2013, a letter was received from Cameco informing Excalibur of their intention to begin production from its recently completed facility at the North Butte property. Prior to this letter, Excalibur’s management had no knowledge of the construction of a complete ISL recovery facility at North Butte. Initial commissioning of the recently completed production facility commenced on May 24, 2013 and production of yellow cake on the North Butte property began shortly thereafter. EXCALIBUR INDUSTRIES Form 10-K May 31, 2013 Page 5 ITEM 3.LEGAL PROCEEDINGS. Past litigation attempting to clarify and establish Excalibur's contractual rights was first filed in the U.S. District Court for the District of Wyoming on April 20, 2004. On July 13, 2005, the U .S. District Court ruled against Mountain West’s position and fined Mountain West $510,000. On November 22, 2006, The United States Court of Appeals affirmed the verdict and returned it for hearing of the $510,000 judgment to the U.S. District Court. On May 8, 2007, the $510,000 judgment was dismissed and replaced with $3,465 in assessed court costs. Mountain West next filed lawsuit against Cliffs in the U.S. District Court for the Northern District of Ohio. On February 13, 2009, the case was ordered back to U.S. District Court of Wyoming without a ruling. In August 2009, the Wyoming District Court barred Mountain West from bringing a lawsuit against Cliffs. No appeal was filed. The court further approved a $349,462 attorney fee judgment against Mountain West. On December 10, 2009, Mountain West settled this $349,462 attorney fee charge with Cliffs. The gross amount was reduced to $100,000 and payment will be made from monies to be received from Power Resources royalty due to Mountain West and payable in two installments of $50,000 per year for two years. To date no payments have been made. In an attempt to enforce what Company management viewed at the time as clear and unambiguous terms of the Cliffs Option and Agreements, the Company failed in five separate lawsuits and a letter sent to the U.S. Supreme Court: 1- May 27, 2005, Wyoming District Court- Magistrate William Beaman 2- July 13, 2005, Wyoming District Court-Judge Clarence Brimmer 3- November 22, 2006, U.S. Court of Appeals 10th Circuit- Circuit Judges Lucero, Siler, & O'Brien 4- February 12, 2008, Supreme Court of the United States, letter sent by Joseph P. Hubert 5- February 13, 2009, Northern District Court of Ohio-Judge Ann Aldrich 6- July 19, 2009, Wyoming District Court rejected lawsuit-Judge Clarence Brimmer On August 11, 2011, the Chicago regional office of the U.S. Securities and Exchange Commission (SEC) was provided with a series of documents relating to Excalibur’s contention that Cliffs may have a major undisclosed contingency liability owed to Excalibur. Sixteen file boxes of legal work product resulting from the previously listed litigations were delivered to the Assistant Regional Director, Division of Enforcement. As of this date no report of any activity by the SEC has been received or noted. The materials provided to the SEC were returned to Excalibur in 2013. Management anticipates that there will be no further legal action with respect to the properties that were addressed by the preceding litigation. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable EXCALIBUR INDUSTRIES Form 10-K May 31, 2013 Page 6 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Lack of Market: The stock of Excalibur was formerly traded on the Intermountain Stock Exchange in Salt Lake City, Utah, until October 31, 1986, when it was delisted. Since such date, there has been no established public trading market for Excalibur securities. (b) Securities Issued During the Last Three Years: Securities were issued to directors and officers in consideration for services performed and to be performed (see Item 11, Executive Compensation). The securities issued were common stock and warrants to purchase common stock. The shares issued and the warrants issued were non-transferrable except pursuant to registration or exemption from registration under the Securities Act of 1933 and applicable state security laws and shares issuable upon the exercise of the warrants were also non-transferable except for registration or exemption from registration under the Securities Act of 1933 and applicable state security laws. All shares and warrants to purchase shares and shares issuable upon exercise of a warrant bear a restrictive legend restricting transfer except upon registration or exemption from registration and require a reasoned opinion of the record owner’s legal counsel and the consent of the Company to transfer. Each of the officers and directors being issued shares has signed a letter of investment intent stating that they are acquiring the shares and/or warrants as an investment and not with a view for resale. The exemption claimed for the issuance of the warrants and the shares to the officers and directors is pursuant to an exemption claimed under Section 4(2) of the Securities Act of 1933 for the issuance of securities not involving a public offering. See Item 11, Executive Compensation, for further details regarding the issuance of such securities. The Company has not repurchased any of its securities. EXCALIBUR INDUSTRIES Form 10-K May 31, 2013 Page 7 ITEM 6.SELECTED UNAUDITED FINANCIAL DATA. Total Revenues $
